Citation Nr: 1026910	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  05-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a fracture of 
the right thigh, as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision that denied 
entitlement to service connection for residuals of a fracture of 
the right thigh.

The Veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge on February 24, 2009.  A copy of 
the hearing transcript is of record.

In June 2009, the Board, in pertinent part, remanded the issue 
currently on appeal for further development.  After substantially 
complying with the mandates of the remand, the agency of original 
jurisdiction returned the case to the Board for further appellate 
consideration.  


FINDING OF FACT

The medical evidence shows that the Veteran's right thigh 
disability is not related to his service-connected diabetes 
mellitus.


CONCLUSION OF LAW

Right thigh disability is not proximately due to, or the result 
of, the service-connected diabetes mellitus.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

The Veteran is seeking service connection for a right thigh 
disability.  Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a) (2009).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) 
for secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2008).  The amendment sets 
forth language that requires that a baseline level of severity of 
the non service-connected disease or injury must be established 
by medical evidence created before the onset of aggravation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis

There is evidence of a current right thigh disability.  According 
to a VA clinic note dated in August 2007, it was noted that the 
Veteran was admitted to Baylor Hospital, a private hospital, in 
July 2007 due to a broken right femur; he was discharged four 
days later.  Records from Baylor Hospital are of record but do 
not show any treatment for a right thigh disability.  In any 
event, the Veteran was diagnosed with fracture of the right 
femur, status-post internal fixation, by a February 2010 VA 
examiner.  The VA examiner noted that September 2007 x-rays 
showed evidence of a healed upper femoral shaft fracture.  

The Veteran does not assert, and the evidence does not show, that 
he developed a right thigh disability during service.  The 
service treatment records are completely negative and the post 
service evidence of record does not attribute the Veteran's 
disorder to service or any event of service.  Rather, as 
indicated on his substantive appeal received in April 2008, he 
contends that his right thigh disability occurred as a result of 
his diabetes mellitus.  He contends that his blood sugar 
decreased, and as a result he fell to the floor and fractured his 
right thigh.  The Veteran is currently service-connected for 
diabetes mellitus.  See January 2002 VA Rating Decision. 

The Veteran underwent a VA examination in February 2010 to 
determine whether his right thigh disability is related to his 
diabetes.  After having the opportunity to review the claims 
folder and examine the Veteran, the examiner opined that it is 
less likely than not that the Veteran's right thigh fracture was 
due to his diabetes.  In reaching such decision, the examiner 
noted that although the Veteran reported that he had a 
hypoglycemic episode which caused his fall, he saw his primary 
care physician in September 2007 and it was noted that the 
Veteran fell "about a month ago" and that the Veteran 
attributed his fall to left ankle instability and pain.  The 
Veteran has not submitted a medical opinion favorable to his 
claim.  

The Board also reiterates that the Veteran's post-service medical 
reports do not attribute his right thigh disability to his 
service-connected diabetes mellitus.  See September 2007 VA 
Examination Report.

Although the Veteran believes that his right thigh disability is 
the result of his service-connected diabetes mellitus, the 
Veteran is not competent to establish the requisite medical 
nexus.  Because of the medical complexity involved in this case, 
medical expertise is required.  The Veteran has not been shown to 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996); see Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Thus, the Veteran's statements are rejected 
because he is not competent to attribute his right thigh 
disability to his service-connected diabetes mellitus.  As noted 
above, the competent and credible medical evidence clearly sets 
forth that his right thigh disability is not related to his 
diabetes mellitus.

Because the competent and credible evidence does not link the 
current right thigh disability to the Veteran's service-connected 
diabetes mellitus, the weight of the evidence is against the 
claim.  The claim is therefore denied.  

In passing, the Board also notes that while the Veteran is not 
currently claiming that his right thigh disability is related to 
any other disability, a VA examiner who conducted an examination 
in September 2007 opined that the Veteran's right thigh 
disability is less likely related to his service-connected lumbar 
spine disability.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case, Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested that 
determinations concerning prejudicial error and harmless error 
should be made on a case-by-case basis.  Id.  As such, in 
conformance with the precedents set forth above, on appellate 
review the Board must consider, on a case-by-case basis, whether 
any potential VCAA notice errors are prejudicial to the claimant.

The Veteran was provided with the notice required by the VCAA in 
correspondence dated in August 2007, August 2008, June 209, 
October 2009, December 2009, and February 2010.  This 
correspondence informed the informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The Veteran was also advised as 
to how VA determines disability ratings and effective dates, as 
required under Dingess, supra.  Thereafter, the claim was 
readjudicated by way of a May 2010 supplemental statement of the 
case.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
claims folder contains service treatment records, VA medical 
evidence, and private medical evidence.  The Veteran was afforded 
a personal hearing and a VA examination with etiology opinion.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).





ORDER

Entitlement to service connection for residuals of fracture of 
the right thigh, as secondary to service-connected diabetes 
mellitus, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


